             Case 4:19-cv-00006-JTJ Document 20 Filed 08/13/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MONTANA
                             GREAT FALLS DIVISION


JENNIFER J. SMITH,                               Case No. CV-19-06 -GF-JTJ

                       Plaintiff,

  vs.                                           AMENDED JUDGMENT IN A
                                                CIVIL CASE
ANDREW SAUL, Commissioner of
Social Security,

                       Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

  X    Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS HEREBY ORDERED that:

        1.       Plaintiff's [13] Motion for Summary Judgment is GRANTED.

        2.     The Commissioners final decision denying Plaintiffs claims for
        disability insurance benefits is REVERSED and REMANDED for an
        immediate award of benefits beginning April 1, 2014.

        Dated this 13th day of August, 2020.

                                    TYLER P. GILMAN, CLERK

                                    By: /s/ S. Redding
                                                         S. Redding, Deputy Clerk
